DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “when the device…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “when the mobile device”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive and store a created dining party, the created dining party comprising dining party details; receive missing dining party member group member identification information; generate a text-based message, the text-based message comprising an invitation to join the created dining party; and send the text-based message the missing dining party group member; and receive the text-based message from the dining party management; allow user to place a food order; and send the food order to a restaurant, detect the arrival of a missing dining party group member; send missing dining party group member identification information to a dining party management; receive the food order; and append the food order to a dining party ticket and assign a priority to the food order.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity (i.e. organizing a dining party reservation and the food order). That is, the method allows for commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a mobile device, three memories, a mobile device software application, at least three processor, embedded link, dining party management server, food ordering portal, a restaurant computing device, a plurality of programming instructions, three computing devices and redirect the user of the mobile device software application to a food ordering portal, the food ordering portal being associated with the created dining party and displaying the dining party details. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the restaurant computing device and mobile device each further 5comprise a low emission transmitter and receiver and an application configured to utilize such a transmitter and receiver”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“each device has an operating range for its low emission transmitter and receiver to operate, and when the device crosses this threshold, it may receive a 10beacon transmission from another device and they may transmit communications with each other”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the beacon transmission is used to detect the arrival of a missing dining party group member”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the restaurant computing device further comprises at least one biometric scanner and wherein the biometric scanner is used to detect the arrival of a missing dining party group member”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving and storing a created dining party, the created dining party comprising dining party details; receiving missing dining party member group member identification information; generating a text-based message, the text-based message comprising an invitation to join the created dining party; sending the text-based message the missing dining party group member; receiving the text-based message from the dining party management;; allowing a user to place a food order; sending the food order to a restaurant; detecting the arrival of a missing dining party group member; sending missing dining party group member identification information to a dining party management; receiving the food order; and appending the food order to a dining party ticket and assigning a priority to the food order”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity (i.e. organizing a dining party reservation and the food order). That is, the method allows for commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a mobile device, mobile device software application, embedded link, dining party management server, food ordering portal, a restaurant computing device, redirecting the user of the mobile device software application to a food ordering portal, the food ordering portal being associated with the created dining party and displaying the dining party details. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 8 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the restaurant computing device and mobile device each further 5comprise a low emission transmitter and receiver and an application configured to utilize such a transmitter and receiver”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“each device has an operating range for its low emission transmitter and receiver to operate, and when the device crosses this threshold, it may receive a 10beacon transmission from another device and they may transmit communications with each other”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 10 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the beacon transmission is used to detect the arrival of a missing dining party group member”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“the restaurant computing device further comprises at least one biometric scanner and wherein the biometric scanner is used to detect the arrival of a missing dining party group member”) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2022/0207626) in view of Koolwal (US 2016/0173436).
As per claim 1, Swanson discloses a system for dynamic dining party group management, comprising: 
a dining party management server comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to (fig. 1, paragraph 33-34): 
receive and store a created dining party, the created dining party comprising dining party details (paragraph 78-79, the initial user enters his information to create the reservation); 
receive missing dining party member group member identification information (paragraph 78-79, the initial user enters information of guests he would like to add to the reservation);
 generate a text-based message, the text-based message comprising an invitation to join the created dining party and an embedded link (paragraph 59, 78-79, 82, a notification with a hyperlink is sent to the guests to invite the guests to the reservation); and 
send the text-based message to a mobile device software application associated with the missing dining party group member (paragraph 59, 78-79, 82, the notification is sent to the mobile application of the guests); and 
a mobile device software application comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to (fig. 1, paragraph 33-35):
 receive the text-based message from the dining party management server (paragraph 82, the mobile device receives the notification);
 redirect the user of the mobile device software application to a food ordering portal, the food ordering portal being associated with the created dining party (paragraph 42, 82, the guests is redirected to a digital menu they can order from) and displaying the dining party details; 
allow the mobile device software application user to place a food order using the food ordering portal (paragraph 82, 90); and 
send the food order to a restaurant computing device (paragraph 83); and 
a restaurant computing device comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to (fig. 1, paragraph 33-37): 
detect the arrival of a missing dining party group member (paragraph 12-13, 43); 
send missing dining party group member identification information to a dining party management server (paragraph 13, 43, 73, the information of the arriving guest is sent to the restaurant to notify the restaurant of their arrival); 
receive the food order from the mobile device software application (paragraph 82-83); and 
append the food order to a dining party ticket and assign a priority to the food order (paragraph 13, 42-43, 82-83, food orders are added to the created electronic ticket by the initial user).
However, Wanson does not disclose but Koolwal discloses a portal displaying the dining party details (paragraph 41, 58 and fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Koolwal in the teaching of Swanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 7, Swanson discloses a method for dynamic dining party group management, comprising the steps of: 
receiving and storing a created dining party, the created dining party comprising dining party details (paragraph 78-79); 
receiving missing dining party member group member identification information (paragraph 59, 78-79); 
generating a text-based message, the text-based message comprising an invitation to join the created dining party and an embedded link (paragraph 59, 78-79, 82); 
sending the text-based message to a mobile device software application associated with the missing dining party group member (paragraph 59, 78-79, 82);
 receiving the text-based message from the dining party management server (paragraph 82); 
redirecting the user of the mobile device software application to a food ordering portal, the food ordering portal being associated with the created dining party (paragraph 42, 82) and displaying the dining party details; 
allowing a mobile device software application user to place a food order using the food ordering portal (paragraph 82, 90); 
sending the food order to a restaurant computing device (83);
 detecting the arrival of a missing dining party group member (paragraph 12-13, 43); 
sending missing dining party group member identification information to a dining party management server (paragraph 13, 43, 73);
 receiving the food order from the mobile device software application (paragraph 82-83); and 
appending the food order to a dining party ticket and assigning a priority to the food order (paragraph 13, 42-43, and 82-83).
As per claim 2/8, Swanson discloses wherein the restaurant computing device and mobile device each further comprise a low emission transmitter and receiver and an application configured to utilize such a transmitter and receiver (paragraph 43).
As per claim 5/11, Swanson discloses wherein the restaurant computing device further comprises at least one biometric scanner and wherein the biometric scanner is used to detect the arrival of a missing dining party group member (paragraph 43).
As per claim 6/12, Swanson discloses wherein the missing dining party member group member identification information comprises at least one of: a name (paragraph 78); a phone number; a unique mobile device identifier; biometric data; an account name or social media handle; or an email address.
Claim(s) 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2022/0207626) in view of Koolwal (US 2016/0173436), as disclosed in the rejection of claim 1, in further view of Litsur (WO 2018236441). 
As per claim 3/9, Swanson highly suggest but Litsur explicitly discloses wherein each device has an operating range for its low emission transmitter and receiver to operate, and when the device crosses this threshold, it may receive a 10beacon transmission from another device and they may transmit communications with each other (paragraph 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Litsur in the teaching of Swanson, in order to identify a user near a location from among a plurality of facial images (please see paragraph 4). 
As per claim 4/10, Swanson discloses wherein the beacon transmission is used to detect the arrival of a missing dining party group member (paragraph 12-13, 43).
Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment. Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered. See MPEP § 708.02(a) subsection VIII.D. for more information.
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628